Citation Nr: 0600732	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-11 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to October 
1970 (with additional service shown prior to April 1959).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The issue on appeal was previously before the Board in 
January 2003 when the Board denied entitlement to the benefit 
sought.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2003 Order, the Court vacated 
the Board's January 2003 decision and remanded the matter to 
the Board for development consistent with the September 2003 
Joint Motion for Remand.  Subsequently, in April 2004, the 
Board again remanded the matter.

The Board notes at this time that the veteran was informed by 
the Board in October 2003 that Mr. [redacted]who had 
been the veteran's representative, could no longer represent 
him as VA revoked the authority of said attorney to represent 
VA claimants effective July 28, 2003.  The veteran was also 
informed of what choices he had regarding representation as 
well as what he needed to do to secure representation.  He 
was informed that if VA did not hear from him or a new 
representative within 30 days, the Board would assume that he 
wanted to represent himself and the Board would resume review 
of the appeal.  No response has been received from the 
veteran.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
distressing, intrusive memories, flashbacks, social 
isolation, withdrawal, irritability, anger outbursts, and 
sleep disturbance which produce occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family, relations, judgment, thinking or mood; 
however, there is no evidence of total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or significant memory loss.  




CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran in 
subsequent to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision on all the 
matters on appeal, it can be argued that the timing of the 
notices does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2002, June 2004 and October 2004 
letters, VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also advised the appellant to 
submit any relevant evidence in his possession.  The Board 
finds that these documents fulfilled VA's duty to notify, 
including the duty to notify the veteran to submit any 
pertinent evidence in his possession, and that any defect in 
the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The Board notes that the veteran has been 
afforded several VA examinations in relation to his PTSD 
claim.  The Board also notes that the VA attempted to obtain 
probative medical evidence for the veteran's PTSD claim, but 
the veteran failed to report to the scheduled examination.  
Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  As such, the 
Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The issue is now ready to be considered on the 
merits.

Analysis

As noted above, the Board's January 2003 Decision on this 
matter was vacated by Order of the Court in September 2003.  
The September 2003 Court Order directed that the Board's 
January 2003 Decision should be vacated and remanded for 
action consistent with the September 2003 Joint Motion for 
Remand.  The September 2003 Joint Motion for Remand stated 
that the January 2003 Board Decision was vacated and remanded 
to address the discrepancies between the veteran's GAF 
scores, to more fully address the determination regarding the 
veteran's extent of social and occupational impairment, and 
to more fully address the issue of entitlement to an 
extraschedular rating.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his service-connected 
disability is to be considered during the entire period from 
the initial assignment of the rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under Diagnostic Code 9411.  This formula 
provides that a 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The record contains extensive VA medical evidence, including 
several examination reports.  VA treatment records show that 
the veteran was assigned Global Assessment of Functioning 
(GAF) scores ranging from 42-55 from September 1997 to 
November 2001.  The medical evidence of record for the time 
period from September 1997 to November 2001 shows that the 
veteran reported symptoms such as depression, anger, and 
irritability.  A November 1998 letter from H.C. Lee, L.C.S.W. 
showed that the veteran reported trouble concentrating, 
nightmares, inability to trust, depression, anger, and sleep 
disturbance.  The examiner noted that the veteran had lived 
in the same group residential home for a number of years but 
had failed to make any long-term friendships and that he was 
unemployable due to multiple medical problems.  A January 
1999 letter from D. Winne, M.D., shows that the veteran 
attended a PTSD group and had issues with distressing and 
intensive memories and flashbacks, recurrent dreams, social 
isolation and withdrawal.  He exhibited diminished 
participation in all activities which included discussion of 
combat related activities and he had demonstrated recurrent 
irritability and outburst of anger.  

The record includes a February 1999 VA examination report 
which shows that the veteran reported irritability, 
nightmares, problems with crowds, few friends, and anger 
impulse issues.  On mental status examination, the veteran 
was fully oriented with evenly paced, goal-oriented speech.  
He was logical and coherent with good long-term memory and 
only fair short-term memory.  There was no indication of 
thought disorder or paranoia.  He denied suicidal ideation.  
The examiner stated that the veteran had been unable to 
function socially or maintain stable employment for the past 
13 years.  A July 2000 VA examination report notes that the 
veteran reported initially becoming unemployed because of a 
foot injury.  The veteran reported holding numerous jobs 
since discharge from service.  The veteran again reported 
irritability, flashbacks, nightmares, intrusive thoughts, and 
difficulty in crowds.  On physical examination, the veteran 
had fluent speech with linear and logical thinking.  His mood 
was depressed, despairing and irritable.  His affect was 
mildly restricted.  He was oriented in all four spheres and 
his long and short term memory showed mild to moderate 
impairment.  He denied suicidal or homicidal ideation.  His 
insight and judgment were fair.  The examiner noted that the 
veteran's functioning was inconsistent with being able to 
maintain employment, although this was due, in part, to other 
medical problems.  The examiner noted that the veteran would 
have an extremely poor prognosis for being able to maintain 
employment.

The veteran underwent a November 2001 VA examination.  The 
examination report shows that the veteran reported 
nightmares, intrusive thoughts, detachment and estrangement 
from people, problems with concentration, irritability and 
sleep disturbance.  On physical examination, his affective 
range was mildly restricted, his speech was fluent, his 
thinking was linear and logical and his mood was subdued.  
His affect was mildly restricted.  He was oriented in all 
four spheres and his memory, insight, and judgment were 
unimpaired.  There was no psychotic thought content and he 
denied suicidal and homicidal ideation.  

The Board notes that any deficiencies in the medical evidence 
of record could have been rectified by additional VA 
examination, but the veteran failed to report for the VA 
examination that was scheduled for him in November 2004. 
Notification of this examination was mailed to the veteran's 
address of record. Thus, the veteran's disability must be 
rated on the medical evidence of record.  See 38 C.F.R. 
§ 3.655.

The Board finds that the evidence of record shows that the 
veteran is appropriately groomed, has normal speech, is 
oriented to time, place, person and purpose, and has little 
to no difficulty with thought process.  He has no history of 
hallucinations or persistent homicidal or suicidal ideations.  
Nevertheless, the record also shows that the veteran has not 
worked in many years, has issues with depression, insomnia 
and irritability, has impaired concentration and memory, and 
has an inability to establish and maintain effective 
relationships.  He leads an almost completely isolated 
existence, with no employment, or apparent social activities 
or hobbies.  These PTSD symptoms appear to have a moderately 
severe impact on his social and occupational functioning.  
For the time period in question, his GAF scores range from 
42-55.  

With regard to the reported GAF scores, the GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  A 51-60 score indicates "moderate symptoms . . . OR 
any moderate difficulty in social, occupational, or school 
functioning . . . ."  The Board finds that the reported 
scores suggest a level of impairment which is generally in 
the moderately severe range.  As such, after resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that the veteran's PTSD disability warrants a 70 percent 
disability rating.  

However, there is no evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication (all examinations of record show 
normal speech and thought processes), persistent delusions or 
hallucinations (the veteran has never claimed these 
symptoms), grossly inappropriate behavior (has never been 
displayed, according to any of the examination reports or 
treatment records), persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, such as hygiene (the examination reports all show 
that the veteran has been neatly and appropriately groomed 
and dressed), disorientation to time or place, or memory loss 
(such as forgetting names close relatives, own occupation or 
own name) to warrant a 100 percent disability rating for 
PTSD.  The Board notes that Mauerhan v. Principi , 16 Vet. 
App. 436 (2002), states that an analysis regarding the 
severity of a veteran's PTSD should not be limited solely to 
whether the claimant exhibits the symptoms listed in the 
rating scheme, and that it is appropriate to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  To this end, the 
Board notes that the record shows a veteran capable of 
remembering appointments, handling his finances, effectively 
articulating his needs and problems to caregivers, dressing 
and grooming appropriately for the particular social 
interaction in question, and participating in PTSD groups.  
The Board believes that these factors show a veteran who is 
functioning at a level that does not demonstrate total social 
and occupational impairment.  It should be considered that 
recent outpatient medical records show no specific treatment 
for psychiatric symptoms.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
acknowledges that several of the VA examination reports 
indicate that the veteran's PTSD may play a role in his lack 
of employment.  However, the medical records do not show that 
the veteran's PTSD alone has resulted in marked interference 
with employment.  In fact, the records seem to indicate that 
the veteran has several other significant medical problems 
which also contribute to his difficulties with maintaining 
employment.  Service connection is also in effect for several 
other disabilities, including end stage renal disease, 
evaluated as 100 percent disabling. The veteran also is in 
receipt of special monthly compensation under 38 U.S.C.A. 
§ 1114, subsection (s).

The Board has attempted to obtain probative evidence to 
address the role that the veteran's PTSD symptoms play in his 
ability to maintain employment, but, as noted above, the 
veteran failed to report to the scheduled examination.  As 
such, the issue must be adjudicated based on the current 
evidence of record.  Therefore, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Thus it 
appears from the evidence of record that the criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).



ORDER

A disability rating of 70 percent, but no higher, for 
service-connected PTSD is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


